DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 19, 20, the cancellation of claim 4 and the addition of claims 21-31.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 20, 23, 24, 26, 28, 29 and 31 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 20 and 31 each contain language of:

Figure 3, elected without traverse in the reply of 02/11/2021, clearly teaches using multiple “primary electric circuits” (fig.3 #511-51n) as well as a “secondary electric circuit” (fig.3 #52). The Applicant appears to be using the current claim language to divide up the 511-51n primary electric circuits into 1st and 2nd groupings. The claims then put a restriction on the relative number of circuits within the groupings (“the number of the second primary electric circuits is less than the number of the first primary electric circuits”). The specification as originally filed does not divide up the described “primary electric circuits” into 1st or 2nd groupings and further does not impose a restriction on the relative number of circuits within the groupings, making the limitations new matter without support.

Claims 23, 24, 26, 28 and 29 use language of “the number of 1st primary circuits and the number of 2nd primary electric circuits are set”. It is unclear what is meant by “set”. “Set” can reasonably mean chosen, such as by a switched operation, such that there are more 1st/2nd circuits present than utilized, OR “set” can be physically present or physically not present in the system. The physically present/not present interpretation is not supported by the original specification and is therefore considered new matter without support.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 23, 24, 26, 28 and 29 use language of “the number of 1st primary circuits and the number of 2nd primary electric circuits are set”. It is unclear what is meant by “set”. “Set” can reasonably mean chosen, such as by a switched operation, such that there are more 1st/2nd circuits present than utilized, OR “set” can be physically present or physically not present in the system, making the scope of the claim unclear. 
For purposes of examination, the term “set” will be understood to mean active.
Specification
The amendment filed 06/30/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The abstract of the disclosure is objected to because it contains new matter directed to 1st and 2nd primary circuits.  Correction is required.  See MPEP § 608.01(b).
Applicant is required to cancel the new matter in the reply to this Office Action.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 1, 20 and 31 (and numerous dependent claims) refer to claim terms of:
First pulse current generator; second pulse current generator; 1st primary electric circuits; 2nd primary electric circuits.
.
Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive.
The Applicant has argued the newly added limitations differentiate from the art of record.
The Examiner does not agree. Jiang is found to teach multiple primary circuits which can easily be grouped into 1st/2nd groupings wherein the 2nd grouping is smaller than the first (fig.1).
The Applicant has further argued that the art of record does not teach providing an output from multiple 1st primary circuits and at least 1 2nd primary circuit.
The Examiner again points to figure 1 of Jiang along with pg.1 col.1 para.3, fig.6 and pg.3 col.1 para.4 which clearly teaches that multiple 1st circuits can discharge together while the timing of other circuits can be delayed (“controlled time variation”, pg.1 col.2 “3”). This is further evidenced by the Rothe reference’s teaching of delayed pulses output to the laser electrodes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-22 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inatomi et al. (JP H07-245549, Applicant submitted prior art) in view of Iwata et al. (JP H07-162067, Applicant submitted prior art), Jiang et al. (“Repetitive linear transformer driver using power MOSFETs”, Applicant submitted prior art) and Rothe (US 4975921).
	With respect to claim 1, Inatomi teaches a high-voltage pulse generator (fig.1) configured to apply a high voltage in a form of a pulse across a pair of discharge electrodes disposed in a laser (fig.1 L), the high-voltage pulse generator comprising: a first pulse current generator configured to induce a first pulse voltage that is applied to the pair of discharge electrodes in a first period (fig.1 left upper circuit); and a second pulse current generator configured to induce a second pulse voltage that is applied to the pair of discharge electrodes in a second period (fig.1 left lower circuit). Inatomi does not specify the laser is a gas laser. Iwata teaches a pulsed laser driver (fig.12) for a gas laser ([0001]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a gas laser for the laser of Inatomi as demonstrated by Iwata in order to provide a desired frequency and power output spectrum.
Inatomi and Iwata further teach the use of switches in the circuits (Inatomi, fig.1 Qs, [0016]) but do not teach the upper and lower circuit timings to be adjustable such that the second period starts after the first period starts, and the second period overlaps with the first period, or that the upper st primary circuits making the lower circuit with the single 2nd primary circuit being less in number than the number of 1st primary circuits. Jiang teaches a similar pulse producing system (fig.1) which is used with lasers (pg.2628 col.2 para.1) which makes use of a switch driver to control the drive timing of the switches (pg.2625 col.2 para.1, pg.2627 col.1 para.1), as well as multiple primary circuits (fig.1) which can be divided up into multiple 1st primary circuits having a greater number than 2nd primary circuits (fig.1 can be 2 1st and 1 second) as well as the firing of the circuits together (pg.1 col.1 para.3, fig.6 and pg.3 col.1 para.4) or offset in time (“controlled time variation”, pg.1 col.2 “3”). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the switch driver section, control, and additional primary circuits of Jiang in the circuit of Inatomi and Iwata in order to control the pulse shape including timing and magnitude (Jiang, pg.2627 col.1 para.1, fig.6).
Inatomi, as modified, does not specify the second period starts after the first period starts and overlaps with the first period, although Jiang has clearly outlined the switch timings, which set the periods and the summed voltage values, to be result affective variables which directly change the voltage pulse shape applied to the laser load (Jiang, pg.2627 col.1 para.1, fig.6). Rothe further teaches a gas laser device (fig.2) wherein the pulse shape and timing applied to the laser electrodes is taught to be important by directly affecting the laser output performance (fig.3/5/8, col.2 lines 33-54). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the pulse sequence/timing of Inatomi to have the second period start after the first period start and overlaps with the first period as a means of selecting the desired output voltage shape to enable a desired laser performance based on the application of the voltage to the laser load as both Jiang and Rothe have recognized these variables and their influences to be result affective variables (see MPEP 2144.05 II A/B) allowing for control of the laser discharge.

With respect to claim 3, Inatomi, as modified, does not specify the second pulse voltage reaches a maximum value after the first pulse voltage reaches a maximum value, although Jiang has clearly outlined the switch timings, which set the periods and the summed voltage values, to be result affective variables which directly change the voltage pulse shape applied to the laser load (Jiang, pg.2627 col.1 para.1, fig.6). Rothe further teaches a gas laser device (fig.2) wherein the pulse shape and timing applied to the laser electrodes is taught to be important by directly affecting the laser output performance (fig.3/5/8, col.2 lines 33-54). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the pulse sequence/timing of Inatomi to have the second pulse voltage reaches a maximum value after the first pulse voltage reaches a maximum value as a means of selecting the desired output voltage shape to enable a desired laser performance based on the application of the voltage to the laser load as both Jiang and Rothe have recognized these variables and their influences to be result affective variables (see MPEP 2144.05 II A/B).

With respect to claim 6, Inatomi, as modified, does not specify a maximum value of the second pulse voltage is lower than a voltage at which a dielectric breakdown occurs across the pair of discharge electrodes, although Jiang has clearly outlined the switch timings, which set the periods and the summed voltage values, to be result affective variables which directly change the voltage pulse shape applied to the laser load (Jiang, pg.2627 col.1 para.1, fig.6). Rothe further teaches a gas laser device (fig.2) wherein the pulse shape and timing applied to the laser electrodes is taught to be important by directly affecting the laser output performance (fig.3/5/8, col.2 lines 33-54) which includes the dielectric breakdown of the gas (col.2 lines 33-54). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the pulse sequence/timing of Inatomi to have a maximum value of the second pulse voltage is lower than a voltage at which a dielectric 
With respect to claim 7, Inatomi, as modified, does not specify the second pulse voltage reaches a maximum value after a dielectric breakdown occurs across the pair of discharge electrodes, although Jiang has clearly outlined the switch timings, which set the periods and the summed voltage values, to be result affective variables which directly change the voltage pulse shape applied to the laser load (Jiang, pg.2627 col.1 para.1, fig.6). Rothe further teaches a gas laser device (fig.2) wherein the pulse shape and timing applied to the laser electrodes is taught to be important by directly affecting the laser output performance (fig.3/5/8, col.2 lines 33-54) which includes the dielectric breakdown of the gas (col.2 lines 33-54). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the pulse sequence/timing of Inatomi to have the second pulse voltage reaches a maximum value after a dielectric breakdown occurs across the pair of discharge electrodes as a means of selecting the desired output voltage shape to enable a desired laser performance based on the application of the voltage to the laser load as both Jiang and Rothe have recognized these variables and their influences to be result affective variables (see MPEP 2144.05 II A/B).
With respect to claim 8, Inatomi, as modified, does not teach a third pulse current generator configured to induce a third pulse voltage that is applied to the pair of discharge electrodes in a third period, wherein the third period starts after the first period starts, and the third period overlaps with the second period. Jiang further teaches at least 3 pulse generators (fig.1). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a 3rd pulse generator in the system of Inatomi as taught by Jiang in order to provide more pulse shape control.

With respect to claim 9, Inatomi, as modified, does not specify the third period starts after the second period starts, although Jiang has clearly outlined the switch timings, which set the periods and the summed voltage values, to be result affective variables which directly change the voltage pulse shape applied to the laser load (Jiang, pg.2627 col.1 para.1, fig.6). Rothe further teaches a gas laser device (fig.2) wherein the pulse shape and timing applied to the laser electrodes is taught to be important by directly affecting the laser output performance (fig.3/5/8, col.2 lines 33-54) which includes the dielectric breakdown of the gas (col.2 lines 33-54). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the pulse sequence/timing of Inatomi to have the second pulse voltage reaches the third period starts after the second period starts as a means of selecting the desired output voltage shape to enable a desired laser performance 
With respect to claim 10, Inatomi, as modified, does not specify the third period overlaps with the first period, although Jiang has clearly outlined the switch timings, which set the periods and the summed voltage values, to be result affective variables which directly change the voltage pulse shape applied to the laser load (Jiang, pg.2627 col.1 para.1, fig.6). Rothe further teaches a gas laser device (fig.2) wherein the pulse shape and timing applied to the laser electrodes is taught to be important by directly affecting the laser output performance (fig.3/5/8, col.2 lines 33-54) which includes the dielectric breakdown of the gas (col.2 lines 33-54). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the pulse sequence/timing of Inatomi to have the third period overlaps with the first period as a means of selecting the desired output voltage shape to enable a desired laser performance based on the application of the voltage to the laser load as both Jiang and Rothe have recognized these variables and their influences to be result affective variables (see MPEP 2144.05 II A/B).
With respect to claim 11, Inatomi, as modified, does not specify the third period starts after the first pulse voltage reaches a maximum value, although Jiang has clearly outlined the switch timings, which set the periods and the summed voltage values, to be result affective variables which directly change the voltage pulse shape applied to the laser load (Jiang, pg.2627 col.1 para.1, fig.6). Rothe further teaches a gas laser device (fig.2) wherein the pulse shape and timing applied to the laser electrodes is taught to be important by directly affecting the laser output performance (fig.3/5/8, col.2 lines 33-54) which includes the dielectric breakdown of the gas (col.2 lines 33-54). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the pulse sequence/timing of Inatomi to have the third period starts after the first pulse voltage reaches a maximum value as a means of selecting the desired output voltage shape to enable a 
With respect to claim 12, Inatomi, as modified, does not specify the third period starts before the second pulse voltage reaches a maximum value, although Jiang has clearly outlined the switch timings, which set the periods and the summed voltage values, to be result affective variables which directly change the voltage pulse shape applied to the laser load (Jiang, pg.2627 col.1 para.1, fig.6). Rothe further teaches a gas laser device (fig.2) wherein the pulse shape and timing applied to the laser electrodes is taught to be important by directly affecting the laser output performance (fig.3/5/8, col.2 lines 33-54) which includes the dielectric breakdown of the gas (col.2 lines 33-54). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the pulse sequence/timing of Inatomi to have the third period starts before the second pulse voltage reaches a maximum value as a means of selecting the desired output voltage shape to enable a desired laser performance based on the application of the voltage to the laser load as both Jiang and Rothe have recognized these variables and their influences to be result affective variables (see MPEP 2144.05 II A/B).
With respect to claim 13, Inatomi, as modified, does not specify the third pulse voltage reaches a maximum value after the first pulse voltage reaches a maximum value, although Jiang has clearly outlined the switch timings, which set the periods and the summed voltage values, to be result affective variables which directly change the voltage pulse shape applied to the laser load (Jiang, pg.2627 col.1 para.1, fig.6). Rothe further teaches a gas laser device (fig.2) wherein the pulse shape and timing applied to the laser electrodes is taught to be important by directly affecting the laser output performance (fig.3/5/8, col.2 lines 33-54) which includes the dielectric breakdown of the gas (col.2 lines 33-54). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant 
With respect to claim 14, Inatomi, as modified, does not specify the third pulse voltage reaches a maximum value after the second pulse voltage reaches a maximum value, although Jiang has clearly outlined the switch timings, which set the periods and the summed voltage values, to be result affective variables which directly change the voltage pulse shape applied to the laser load (Jiang, pg.2627 col.1 para.1, fig.6). Rothe further teaches a gas laser device (fig.2) wherein the pulse shape and timing applied to the laser electrodes is taught to be important by directly affecting the laser output performance (fig.3/5/8, col.2 lines 33-54) which includes the dielectric breakdown of the gas (col.2 lines 33-54). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the pulse sequence/timing of Inatomi to have the third pulse voltage reaches a maximum value after the second pulse voltage reaches a maximum value as a means of selecting the desired output voltage shape to enable a desired laser performance based on the application of the voltage to the laser load as both Jiang and Rothe have recognized these variables and their influences to be result affective variables (see MPEP 2144.05 II A/B).
With respect to claim 15, Inatomi, as modified, does not specify a maximum value of the third pulse voltage is lower than or equal to a maximum value of the first pulse voltage, although Jiang has clearly outlined the switch timings, which set the periods and the summed voltage values, to be result affective variables which directly change the voltage pulse shape applied to the laser load (Jiang, pg.2627 col.1 para.1, fig.6). Rothe further teaches a gas laser device (fig.2) wherein the pulse shape and timing applied to the laser electrodes is taught to be important by directly affecting the laser output 
With respect to claim 16, Inatomi, as modified, does not specify a maximum value of the third pulse voltage is lower than a voltage at which a dielectric breakdown occurs across the pair of discharge electrodes, although Jiang has clearly outlined the switch timings, which set the periods and the summed voltage values, to be result affective variables which directly change the voltage pulse shape applied to the laser load (Jiang, pg.2627 col.1 para.1, fig.6). Rothe further teaches a gas laser device (fig.2) wherein the pulse shape and timing applied to the laser electrodes is taught to be important by directly affecting the laser output performance (fig.3/5/8, col.2 lines 33-54) which includes the dielectric breakdown of the gas (col.2 lines 33-54). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the pulse sequence/timing of Inatomi to have a maximum value of the third pulse voltage is lower than a voltage at which a dielectric breakdown occurs across the pair of discharge electrodes as a means of selecting the desired output voltage shape to enable a desired laser performance based on the application of the voltage to the laser load as both Jiang and Rothe have recognized these variables and their influences to be result affective variables (see MPEP 2144.05 II A/B).
With respect to claim 17, Inatomi, as modified, does not specify the second pulse voltage reaches a maximum value after a dielectric breakdown occurs across the pair of discharge electrodes and before the third pulse voltage reaches a maximum value, although Jiang has clearly outlined the 
With respect to claim 18, Inatomi further teaches a pulse transformer, the pulse transformer including: a first primary coil connected to the first pulse current generator (fig.1 upper P); a second primary coil connected to the second pulse current generator (fig.1 lower P); and a secondary coil connected to the pair of discharge electrodes (fig.1 Ss), wherein the first pulse current generator induces the first pulse voltage by supplying a first pulse current to the first primary coil, and the second pulse current generator induces the second pulse voltage by supplying a second pulse current to the second primary coil (fig.1 function of circuit configuration, see also “constitution”).
With respect to claim 19, Inatomi, as modified, teaches the device outlined above, but does not teach a diode configured to protect the second primary coil due to electromagnetic induction caused by current generated in the secondary coil, the current being generated in the secondary coil due to the first pulse current supplied to the first primary coil. Iwata further a diode (fig.12 #39) is disposed to prevent a reverse current flowing towards the coils ([0094]) and is connected in parallel to the voltage generation in the second primary coil due to electromagnetic induction caused by current generated in the secondary coil.
	Claim 20 is rejected for the same reasons outlined in the rejection of claim 1 above, noting the modified version of Inatomi teaches the control method based on the function of the outlined generator.
With respect to claim 21, Inatomi, as modified, teaches the first pulse voltage causes a main discharge between the pair of discharge electrodes, and a time duration from a time when the first period starts to a time when the second period starts is within a time duration in which the main discharge can continue (Rothe, fig.3, col.5 line 66 – col.6 line 18).  
With respect to claim 22, Inatomi, as modified, teaches the first pulse voltage causes a main discharge between the pair of discharge electrodes, and a time duration from a time when the first period starts to a time when the third period starts is within a time duration in which the main discharge can continue (Rothe, fig.3, col.5 line 66 – col.6 line 18).  
With respect to claim 27, Inatomi, as modified, teaches the first and second primary electric circuits generate voltages equal to each other (Jiang, note fig.6 adding 100V for each stacked circuit activated).  
With respect to claim 28, Inatomi, as modified, teaches the number of the first primary electric circuits and the number of the second primary electric circuits are set without changing the time when the first period starts or the time when the second period starts (note that the combination outlined above does not modify the number of circuits present/active based on the period start times).  

With respect to claim 30, Inatomi, as modified, teaches a gas laser apparatus comprising the high-voltage pulse generator according to claim (see claim 1 above).  
Claim 31 is rejected for the same reasons outlined in the rejection of claim 20 above.

Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inatomi in view of Iwata, Jiang, Rothe and Levatter et al. (US 2010/0232469).
With respect to claim 23, Inatomi, as modified, teaches the device outlined above, but does not specify the number of the first primary electric circuits and the number of the second primary electric circuits are set based on a difference between a target value and a measured value of pulse energy of a laser beam generated by the main discharge.  Levatter teaches a gas laser device which monitors pulse energy and adjusts the output voltage based on the difference between the monitored energy and a target energy (abstract). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to select the number of primary and secondary electric circuits active to be based on the difference between  a measured and a target energy as taught by Levatter as Levatter has taught the adjustment of the voltage to enable the obtainment of the desired energy which is an equivalent function to the selection of the number of desired stacked circuits taught by Jiang and would further allow for a controlled, desired, output energy.

With respect to claim 25, Inatomi, as modified, teaches the first and second primary electric circuits generate voltages equal to each other (Jiang, note fig.6 adding 100V for each stacked circuit activated).  
Claim 26 is rejected for the same reasons outlined in the rejections of claims 21 and 23 above (noting that “main discharge” has not been limited in the claims and can be considered the first discharge of the device of Inatomi in view of Rothe).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 6282221 teaches a similar pulse circuit architecture for a gas laser.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/               Primary Examiner, Art Unit 2828